Francis J. Bloustein, J.
In. tliis action upon a group health insurance policy it is not contested that plaintiff received treatment from a certified and registered psychologist. Plaintiff seeks reimbursement for this expense upon the basis of section 221 (subd. 5, par. [e]) of the Insurance Law, effective September 1, 1969, as amended July 6, 1971. Plaintiff further contends that the policy, in effect, is renewed each year and thus is modified by said section. The import of the section is that if a policy provides for treatment by a physician for emotional disorders, then registered, certified psychologists are also to be included.
Defendant’s contention that its policy, issued in 1957, is one complete policy and thus unaffected by section 221 of the Insurance Law is rejected. “Where an insurer has the absolute right to terminate a policy on its anniversary date (Western N. Y. Med. Plan v. Wikler, 8 A D 2d 988) * * * each renewal of the policy is deemed the issuance of a new policy ” (Gladstone v. Metropolitan Life Ins. Co., 66 Misc 2d 656, 657).
Furthermore, defendant has failed to exclude specifically reimbursement for emotional or nervous disorders from its definition of illness or injury or covered medical expenses.
Accordingly, plaintiff’s motion for summary judgment is granted.